[Cite as Adkison v. Williams, 2019-Ohio-4289.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



HERSCEN ADKISON, et al.                             JUDGES:
                                                    Hon. John W. Wise, P J.
        Plaintiffs-Appellants                       Hon. Patricia A. Delaney, J.
                                                    Hon. Earle E. Wise, Jr., J.
-vs-
                                                    Case No. 18 CA 119
DEREK J. WILLIAMS, et al.

        Defendants-Appellees                        OPINION




CHARACTER OF PROCEEDING:                         Civil Appeal from the Court of Common
                                                 Pleas, Case No. 18 CV 573


JUDGMENT:                                        Affirmed



DATE OF JUDGMENT ENTRY:                          October 17, 2019



APPEARANCES:

For Plaintiff-Appellants                         For Defendant-Appellees

EDWARD CLARK CORLEY                              KIMBERLEE J. KMETZ
3 North Main Street                              KMETZ LAW LLC
Suite 603                                        75 Milford Drive, Suite 203
Mansfield, Ohio 44902                            Hudson, Ohio 44236
Richland County, Case No. 18 CA 119                                                           2

Wise, John, P. J.

       {¶1}   Plaintiffs-Appellants Herscen Adkison, et al. appeal from the decision of the

Court of Common Pleas, Richland County, which granted the motion of Defendants-

Appellees Derek J. Williams, et al. for judgment on the pleadings in a civil lawsuit. The

relevant facts leading to this appeal are as follows.

       {¶2}   According to the pleadings in the trial court, the thirty-one appellants in this

matter are or were members of the Mount Calvary Baptist Church in Mansfield, Ohio.

Appellees are Derek J. Williams (the church’s pastor), Robert D. Chapmon (chairman of

the church’s deacon board), Denise Windham-Brown (interim chairwoman of the church’s

trustee board), two trustees, two deacons, and the church itself.

       {¶3}   Appellants in essence have alleged that at various times in 2016 and 2017,

they were notified by leaders of the congregation that they were no longer considered

church members, and that these decisions were not made in accordance with the

congregational by-laws.

       {¶4}   On September 21, 2018, appellants filed an amended civil complaint

against appellees in the Court of Common Pleas, Richland County (“trial court”), seeking

and/or alleging the following: 1) declaratory judgment; 2) injunction against retaliatory

action; 3) injunction against disposing or encumbering of church assets; 4) breach of

fiduciary duty; 5) breach of contract; and 6) intentional infliction of emotional distress.

       {¶5}   On September 27, 2018, appellees filed a motion to dismiss inter alia for

lack of subject matter jurisdiction, pursuant to Civ.R. 12(B)(1). On October 4, 2018,

appellants filed a memorandum in opposition to said motion. The trial court issued a nine-
Richland County, Case No. 18 CA 119                                                    3


page judgment entry dismissing the entire case for lack of subject matter jurisdiction on

October 31, 2018.

      {¶6}   Appellants filed a notice of appeal on November 21, 2018. They herein raise

the following six Assignments of Error:

      {¶7}   “I. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION DOCTRINE, PREVENTED IT FROM DECIDING WHETHER OR NOT

THE   ACTIONS       OF   THE    DEFENDANTS/APPELLEES,           IN   DISMISSING     THE

PLAINTIFFS/APPELLANTS FROM MEMBERSHIP OF THE CHURCH, WITHOUT

AUTHORIZATION FROM THE CHURCH MEMBERSHIP, WAS CONTRARY TO THE

CONSTITUTION AND BYLAWS OF THE CHURCH AND VOID AB INITIO.

      {¶8}   “II. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION DOCTRINE WOULD PREVENT THE SUBSTANTIAL LIKELIHOOD OF

THE PLAINTIFFS/APPELLANTS FROM PREVAILING ON THE MERITS AND THUS

PREVENT THE REMEDY OF INJUNCTIVE RELIEF FOR RETALIATORY ACTIONS.

      {¶9}   “III. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION       DOCTRINE      WOULD      PREVENT      THE    LIKELIHOOD      OF    THE

PLAINTIFFS/APPELLANTS FROM PREVAILING ON THE MERITS AND THUS

PREVENT THE REMEDY OF INJUNCTIVE RELIEF FOR THE DISPOSING OR

ENCUMBERING OF CHURCH ASSETS.

      {¶10} “IV. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION DOCTRINE, PREVENTED IT FROM DECIDING WHETHER OR NOT

THE    ACTIONS      OF   THE    DEFENDANTS/APPELLEES           IN    DISMISSING     THE

PLAINTIFFS/APPELLANTS FROM CHURCH MEMBERSHIP, WITHOUT THE CHURCH
Richland County, Case No. 18 CA 119                                                     4


MEMBERSHIP VOTING TO AUTHORIZE THE DISMISSALS, AS REQUIRED BY THE

CONSTITUTION AND BYLAWS, WAS A BREACH OF THEIR FIDUCIARY DUTY TO

THE PLAINTIFFS/APPELLANTS.

       {¶11} “V. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION DOCTRINE, PREVENTED IT FROM DECIDING WHETHER OR NOT

THE    ACTIONS      OF   THE    DEFENDANTS/APPELLEES                IN   DISMISSING   THE

PLAINTIFFS/APPELLANTS FROM CHURCH MEMBERSHIP, WITHOUT THE CHURCH

MEMBERSHIP VOTING TO AUTHORIZE THE DISMISSALS AS REQUIRED BY THE

CONSTITUTION AND BYLAWS, CONSTITUTED A BREACH OF CONTRACT.

       {¶12} “VI. THE TRIAL COURT ERRED IN RULING THAT THE ECCLESIASTIC

ABSTENTION DOCTRINE, PREVENTED IT FROM DECIDING WHETHER OR NOT

THE DEFENDANTS/APPELLEES KNEW OR SHOULD HAVE KNOWN THAT THEIR

INTENTIONAL ACTIONS OF DISMISSING THE PLAINTIFFS/APPELLANTS FROM

CHURCH MEMBERSHIP, WITHOUT THE CHURCH MEMBERS VOTING TO

AUTHORIZE THE DISMISSALS AS REQUIRED BY THE CONSTITUTION AND

BYLAWS, WOULD CAUSE THE PLAINTIFFS/APPELLANTS EMOTIONAL DISTRESS.”

                                      I., II., III., IV., V., VI.

       {¶13} In their First, Second, Third, Fourth, Fifth, and Sixth Assignments of Error,

appellants contend the trial court committed reversible error in concluding that the

ecclesiastical abstention doctrine precluded the court from addressing the merits of

various aspects of appellants’ civil complaint. We disagree on all points.
Richland County, Case No. 18 CA 119                                                       5

                                        Standard of Review

       {¶14} The standard of review for dismissal for want of subject matter jurisdiction

pursuant to Civ.R. 12(B)(1) is whether any cause of action cognizable by the forum has

been raised in the complaint. See Dingey v. Registrar, Ohio Bur. of Motor Vehicles, 5th

Dist. Muskingum No. CT2019-0012, 2019-Ohio-3338, ¶ 12, citing State ex rel. Bush v.

Spurlock, 42 Ohio St.3d 77, 537 N.E.2d 641 (1989). Such a determination involves a

question of law that we review de novo. Huntsman v. State, 5th Dist. Stark No.

2016CA00206, 2017-Ohio-2622, ¶ 22. “[T]he question of subject matter jurisdiction is so

basic that it can be raised at any stage before the trial court or any appellate court, or

even collaterally in subsequent and separate proceedings.” State v. Kohr, 5th Dist. Licking

No. 2008 CA 00147, 2009-Ohio-5297, ¶ 47, citing State v. Williams (1988), 53 Ohio

App.3d 1, 4, 557 N.E.2d 818.

       {¶15} Civ.R. 12(B)(1) allows a court to consider any pertinent evidentiary

materials outside of the pleadings when determining its own subject matter jurisdiction.

Deutsche Bank Natl. Tr. Co. v. Rudolph, 8th Dist. Cuyahoga No. 98383, 2012-Ohio-6141,

f.n. 4 (additional citation omitted).

                        Overview of the Ecclesiastical Abstention Doctrine

       {¶16} The First Amendment to the United States Constitution states, in pertinent

part: “Congress shall make no law respecting an establishment of religion, or prohibiting

the free exercise thereof ***.”

       {¶17} In that light, the United States Supreme Court has long recognized: “In this

country the full and free right to entertain any religious belief, to practice any religious

principle, and to teach any religious doctrine which does not violate the laws of morality
Richland County, Case No. 18 CA 119                                                           6


and property, and which does not infringe personal rights, is conceded to all. The law

knows no heresy, and is committed to the support of no dogma, the establishment of no

sect.” Watson v. Jones, 80 U.S. 679, 728, 20 L.Ed. 666 (1871). The Court has also

interpreted the Free Exercise Clause of the First Amendment as a “constitutional mandate

that civil courts are bound to accept the decisions of the highest judicatories of a religious

organization ... on matters of discipline, faith, internal organization, or ecclesiastical rule,

custom, or law.” Serbian Eastern Orthodox Diocese for the United States of America and

Canada v. Milivojevich, 426 U.S. 696, 713, 96 S.Ct. 2372, 2382, 49 L.Ed.2d 151 (1976).

       {¶18} Under Ohio law, the first step in consideration of the applicability of what

has developed into the “ecclesiastical abstention doctrine” is to determine whether the

pertinent religious organization is hierarchical or congregational. See Harrison v. Bishop,

6th Dist. No. L-14-1137, 2015-Ohio-5308, 44 N.E.3d 350, ¶ 41, citing Bhatti v. Singh, 148

Ohio App.3d 386, 2002-Ohio-3348, 773 N.E.2d 605, ¶ 25 (2nd Dist.). In the case sub

judice, there is no dispute that Mount Calvary Baptist Church does not function within a

hierarchical structure; therefore, in our analysis below, we may directly proceed to the

second step: “If the organization is congregational, then the court determines whether the

dispute is ecclesiastical or secular in nature.” Id., citing Tibbs v. Kendrick, 93 Ohio App.3d

35, 43, 637 N.E.2d 397 (8th Dist.1994). Civil courts lack jurisdiction over the former and

maintain jurisdiction in certain circumstances over the latter. Turner v. Tri-County Baptist

Church of Cincinnati, 12th Dist. Butler No. CA2018-03-050, 2018-Ohio-4658, 122 N.E.3d

603, ¶ 13.
Richland County, Case No. 18 CA 119                                                        7

                                       Church Membership

       {¶19} Appellants first argue the trial court erroneously applied the ecclesiastical

abstention doctrine to the question before it of appellants’ church membership removal.

According to the church’s written bylaws: “Mt. Calvary Baptist Church is empowered in

the body of members who copose [sic] it. Thus, the final authority for decisions shall be

the church membership to whom the officers are responsible.” Mount Calvary Baptist

Church Constitution and Bylaws, at 2.

       {¶20} As indicated supra, there is no dispute that Mount Calvary Baptist Church

is congregational in structure. As such, “*** the church is governed by its congregation,

which is the supreme authority on issues concerning church government.” Mt. Pilgrim

Baptist Church, Inc. v. Bishop, 6th Dist. No. L-14-1206, 2015-Ohio-5161, 56 N.E.3d 245,

¶ 44, citing Smith v. White, 7 N.E.3d 552, 2014-Ohio-130, ¶ 29 (2d Dist.). In other words,

in this instance, the “highest judicatory of the religious organization” (see Serbian Eastern

Orthodox Diocese, supra) is the congregational body itself. In such a situation, “*** the

church, through its congregation, is ultimately responsible for resolving issues of internal

church governance.” Mt. Pilgrim Baptist Church, supra. At the same time, a

congregational church is not granted the “unbridled right to disregard and to violate the

provisions of [its] own written by-laws or constitutions.” See Calvary Congregational

Church, Inc. v. Eppinger, 8th Dist. Cuyahoga No. 75011, 2000 WL 193216 (citation

omitted).

       {¶21} However, as much as appellants in this instance seek to couch this dispute

as a straightforward question regarding the bylaws on congregational voting, we are

persuaded upon review that this dispute presents a question of internal church
Richland County, Case No. 18 CA 119                                                          8


governance. In particular, we observe additional provisions under the Mount Calvary

Baptist Church bylaws require that the final step regarding dismissal of membership for

conduct reasons is to have the deacon board “take it to the church,” according to Chapter

18, verses 15-17 of the Gospel of Matthew in the New Testament. See Trial Court Exhibit

1, at page 3. This type of scriptural interpretation is clearly outside of the ambit of a court

of law pursuant to the requirements of the First Amendment. See Watson, supra. Thus,

under the circumstances before us in this matter, we hold the question of whether

appellants were wrongfully dismissed from membership according to the written

procedural mechanisms of the church bylaws involved an ecclesiastical question that the

trial court, under Civ.R. 12(B)(1), correctly abstained from resolving.

       {¶22} Accordingly, the trial court did not err in granting appellees’ motion to

dismiss regarding the general claims by appellants concerning membership removal.

                Injunctive Relief re: Retaliatory Actions and Church Asset Issues

       {¶23} A party seeking an injunction must prove entitlement to that relief by clear

and convincing evidence. Collins v. Moran, 7th Dist. No. 02CA218, 2004–Ohio–1381, ¶

18. Generally, the purpose of an injunction is to avoid a future injury, as opposed to fixing

a past wrong. See, e.g., Martin v. Lake Mohawk Property Owner's Association, 7th Dist.

Carroll No. 04-CA-815, 2005-Ohio-7062, ¶ 49. It is well settled that an injunction will not

issue where there is an adequate remedy at law. Mid–America Tire, Inc. v. PTZ Trading

Ltd., 95 Ohio St.3d 367, 2002–Ohio–2427, ¶ 74 (citations omitted).

       {¶24} In their amended complaint in the present case, appellants first alleged in

pertinent part as follows: “Appellants contend and believe that, unless restrained by [the
Richland County, Case No. 18 CA 119                                                          9


trial court], the Defendants will seek retaliation against the Plaintiffs, for their actions in

this matter.” Amended Complaint at paragraph 51.

       {¶25} While we recognize that the complaint in question did not progress past the

Civ.R. 12(B)(1) stage, appellants presently do not expound upon the nature of the

proposed “retaliation” against which they sought the protection of injunctive relief. Upon

review, we are unpersuaded that appellants’ general request for injunctive relief

presented a secular question proper for review under the civil jurisdiction of the common

pleas court.

       {¶26} Appellants secondly alleged that injunctive relief was required to prevent

appellees from selling, mortgaging, or encumbering church assets. See Amended

Complaint at paragraph 54.

       {¶27} Legal recognition of the ecclesiastical abstention doctrine does not mean

churches are above the law. See Heard v. Johnson, 810 A.2d 871, 879 (D.C.2002). For

example, as recognized by the Kansas Supreme Court, courts have the power to

determine who owns church property. Kennedy v. Gray, 248 Kan. 486, 492, 807 P.2d

670, 675 (1991), citing Gospel Tabernacle Body of Christ Church v. Peace Publishers &

Co., 211 Kan. 420, 506 P.2d 1135. The United States Supreme Court has concluded:

“Civil courts do not inhibit free exercise of religion merely by opening their doors to

disputes involving church property. And there are neutral principles of law, developed for

use in all property disputes, which can be applied without ‘establishing’ churches to which

property is awarded.” Presbyterian Church in U.S. v. Mary Elizabeth Blue Hull Mem.

Presbyterian Church, 393 U.S. 440, 449, 89 S.Ct. 601, 606, 21 L.Ed.2d 658 (1969).
Richland County, Case No. 18 CA 119                                                       10

       {¶28} However, in the case sub judice, appellants have not articulated what

secular interests, if any, they have in any property owned or controlled by the church.

Appellants’ request for injunction as related to church assets thus appears to be merely

an extension of their challenge to removal from membership, which, as analyzed infra,

presents an ecclesiastical question. As such, we find no error in this regard as to the trial

court’s granting of Civ.R. 12(B)(1) dismissal.

                                Claim of Breach of Fiduciary Duty

       {¶29} In their amended complaint, appellants alleged that their dismissal from

church membership “constituted a violation of the Constitution and Bylaws of the Church,

and a breach of the Defendant’s [sic] obligation and fiduciary duty, to the Plaintiffs.”

Amended Complaint at paragraph 58. We find this claim, as pled, is also an attempted

extension of appellants’ basic legal challenge to membership removal, and thus presents

an ecclesiastical question of internal congregational governance, outside of a civil court’s

jurisdiction. Cf. State ex rel. First New Shiloh Baptist Church v. Meagher, 1st Dist.

Hamilton No. C-960371, 1997 WL 180266 (holding, in the context of a writ of prohibition,

“*** the lower court has no jurisdiction over the claims brought by the individual members

of the congregation seeking to oust the pastor or hold the Board liable for breach of

fiduciary duty to the congregation”).

                                   Claim of Breach of Contract

       {¶30} Appellants’ breach of contract claim is based on the following legal theory:

“As members of the Church, the Plaintiffs agreed to be bound by the Constitution and

Bylaws of the Church, as a benefit of membership. The Church Constitution and Bylaws
Richland County, Case No. 18 CA 119                                                      11


constituted a contract between the Church and the Plaintiffs.” Amended Complaint at

paragraph 60.

       {¶31} Clearly, churches have been found to be subject to liability under valid

contracts. See, e.g., Minker v. Baltimore Annual Conference of United Methodist Church,

et al., 894 F.2d 1354, 282 U.S.App. D.C. 314 (1990) (claim arising from alleged oral

contract between pastor and church). However, in the present case, we find appellants

have not sufficiently set forth, either in their complaint or upon appeal, how any secular

interests and/or contractual rights were impacted by appellees’ membership removal

actions. We again hold this claim presents an ecclesiastical question of internal

congregational governance, outside of a civil court’s jurisdiction.

                             Claim of Infliction of Emotional Distress

       {¶32} On the final claim on appeal, the case cited by appellants is Zhelezny v.

Olesh, 10th Dist. Franklin No. 12AP-681, 2013-Ohio-4337, ¶ 54, in which the Tenth

District Court of Appeals found that a trial court had erred when it granted a motion by a

church’s pastor and other leaders for judgment on the pleadings as to a claim for

intentional infliction of emotional distress brought by a former member. However,

Zhelezny involved extreme factual allegations, including “heated arguments, threats of

violence and physical confrontations.” Id. at ¶ 2. Appellants’ claim in the case sub judice

derives from the central theme of membership removal (conducted via letters or

telephone calls to appellants), and we concur with the trial court’s conclusion that no

secular basis exists for allowing the emotional distress claims to proceed in a civil court.
Richland County, Case No. 18 CA 119                                                12

                                         Conclusion

       {¶33} Appellants’ First, Second, Third, Fourth, Fifth, and Sixth Assignments of

Error are therefore overruled.

       {¶34} For the foregoing reasons, the judgment of the Court of Common Pleas,

Richland County, Ohio, is hereby affirmed.



By: Wise, John, P. J.

Delaney, J., and

Wise, Earle, J., concur.



JWW/d 0930